United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-3408
                     ___________________________

                                Louis F. Castro

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

        Andrew Saul, Commissioner of Social Security Administration

                    lllllllllllllllllllllDefendant - Appellee
                                   ____________

                  Appeal from United States District Court
               for the Western District of Arkansas - Harrison
                               ____________

                       Submitted: September 24, 2020
                          Filed: October 8, 2020
                              [Unpublished]
                              ____________

Before COLLOTON, BENTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       Louis Castro appeals the district court’s1 order affirming the denial of disability
insurance benefits and supplemental security income. After consideration of Moore’s
arguments for reversal, we agree with the court that substantial evidence in the record
as a whole supports the adverse decision. See Twyford v. Comm’r, Soc. Sec. Admin.,
929 F.3d 512, 516 (8th Cir. 2019) (de novo review of district court’s judgment; this
court will affirm unless Commissioner’s findings are unsupported by substantial
evidence or result from legal error). Specifically, we conclude that substantial
evidence supports the administrative law judge’s (ALJ) finding that Castro’s back
impairment did not meet listing 1.04(A), as his pre-operative nerve root compression
lasted less than 12 months, see Karlix v. Barnhart, 457 F.3d 742, 747 (8th Cir. 2006)
(upholding denial of benefits where plaintiff failed to demonstrate that his impairment
met listing for continuous 12-month period); and his post-operative neuroforaminal
stenosis did not meet the requirements of the listing, see McDade v. Astrue, 720 F.3d
994, 1001 (8th Cir. 2013) (upholding ALJ’s conclusion that claimant’s back
impairment did not meet listing 1.04 where he presented evidence of spinal stenosis,
but no evidence of compromised nerve root or spinal cord). We also conclude that
substantial evidence supports the ALJ’s finding that Castro did not have a severe
mental impairment, see Johnston v. Apfel, 210 F.3d 870, 874-75 (8th Cir. 2000)
(substantial evidence supported ALJ’s decision that claimant’s mental impairments
were non-severe, as record showed symptoms were related to concern about physical
conditions and improved with medication, and claimant maintained good activities
of daily living); and that the ALJ did not err in failing to order a psychological
consultative examination, see McCoy v. Astrue, 648 F.3d 605, 612 (8th Cir. 2011)
(ALJ is required to order medical examination only if medical records presented to
him do not give sufficient evidence to determine whether claimant is disabled).




      1
      The Honorable Erin L. Wiedemann, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                           -2-
The judgment is affirmed.
               ______________________________




                            -3-